COURT OF APPEALS FOR THE
                          FIRST DISTRICT OF TEXAS AT HOUSTON

               MEMORANDUM ORDER ON MOTION FOR EN BANC RECONSIDERATION

Appellate case name:     Cynthia Garcia, Individually and as next friend of G.G., E.G., A.G.
                         and M.G., minor children and as Representative of the Estate of
                         Gilberto Garcia v. S. J. Louis Construction, Inc., S.J. Louis
                         Construction of Texas Ltd.,S.J. Louis, LLC,William Gerald Taylor
                         d/b/a Taylor Tunnel Boring, Kellogg Brown & Root Services, Inc.,
                         Kellogg Brown & Root, LLC and KBR, Inc.

Appellate case number:   01-19-00319-CV

Trial court case number: 2016-20374

Trial court:             113th District Court of Harris County

    The motion for en banc reconsideration filed October 28, 2020, is DENIED. It is so
ORDERED.

Judge’s signature: __/s/ Richard Hightower_______________________
                    Acting for the Court


Date: __December 15, 2020________________

The en banc court consists of Chief Justice Radack and Justices Keyes, Lloyd, Kelly, Goodman,
Landau, Hightower, Countiss, and Adams.